          Case 1:19-cv-04873-AJN Document 52 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       12/11/2020


  Smart Team Global, LLC,

                         Plaintiff,
                                                                                 19-cv-4873 (AJN)
                 –v–
                                                                                      ORDER
  HumbleTech LLC, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       On November 24, 2020, counsel for Defendant HumbleTech LLC submitted proof of

service on Defendant Lin Li, as ordered by this Court in Dkt. No. 50. As a result, Butzel Long,

P.C.’s motion to withdraw as counsel of record for HumbleTech, LLC, Dkt. No. 43, is

GRANTED.

        As noted in Dkt. No. 50, this action is hereby stayed for thirty (30) days to allow

Defendant HumbleTech LLC to obtain new counsel and for that new counsel to file a notice of

appearance. HumbleTech LLC should be aware that limited liability companies must be

represented by counsel. See, e.g., Lattanzio v. COMTA, 481 F.3d 137, 139 (2d Cir. 2007).

Therefore, if no new counsel has appeared on behalf of Defendant(s) at the end of this thirty (30)

day period, Plaintiff may file a motion for default for failure to defend pursuant to Federal Rule

of Civil Procedure 55.

       It is hereby ORDERED that Joshua Eli Abraham is withdrawn as counsel of record for

Defendant HumbleTech LLC. It is further ORDERED that within two weeks of new counsel




                                                 1
         Case 1:19-cv-04873-AJN Document 52 Filed 12/11/20 Page 2 of 2




entering an appearance, the parties shall meet and confer and provide an update on the status of

discovery.

       Outgoing counsel is ordered to serve a copy of this order on Defendants HumbleTech

LLC and Lin Li by December 14, 2020, and to file proof of service on the public docket. This

resolves Dkt. No. 43.

       SO ORDERED.

Dated: December 11, 2020
       New York, New York


                                             __________________________________
                                                     ALISON J. NATHAN
                                                  United States District Judge




                                                2
